EXHIBIT 10.4


FIRST AMENDMENT

TO

75% MEMBERSHIP INTERESTS PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO 75% MEMBERSHIP INTERESTS PURCHASE AGREEMENT
(“Amendment”), made as of January 9, 2007, by and between 1350 MEZZANINE LLC, a
Delaware limited liability company, having an office at 625 Reckson Plaza,
Uniondale, New York 11556 (“Seller”) and SL Green Operating Partnership, L.P., a
Delaware limited partnership, having an office c/o SL Green Realty Corp., 420
Lexington Avenue, New York, New York 10170 (“Purchaser”) and SL Green Realty
Corp., a Maryland corporation, having an office at 420 Lexington Avenue, New
York, New York 10170 (“Parent”).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser entered into that certain 75% Membership Interests
Purchase Agreement, dated as of January 5, 2007 (the “Agreement”);

WHEREAS, the Agreement provided for a Purchase Price of $300,000,000.00;

WHEREAS, the Closing Date (as defined in the Agreement) was January 5, 2007; and

WHEREAS, Purchaser now desires and Seller agrees to amend the Agreement as
hereinafter provided.

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
the mutual covenants and agreements set forth herein, the parties hereto hereby
agree as follows:

1.             Definitions.  Capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto in the Agreement.

2.             Amendment to Agreement.  The Agreement is hereby modified and
amended as follows:    Section 3 of the Agreement is deleted in its entirety and
the following shall be inserted in lieu thereof:

“3.           Purchase Price.  The purchase price for the Membership Interests
shall be THREE HUNDRED THIRTY SEVEN MILLION FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($337,500,000.00) (the “Purchase Price”).  Purchaser shall pay to Seller
the Purchase Price as follows:

(a) by execution and delivery to Seller of a note issued by the Purchaser in the
amount of TWO HUNDRED SEVENTY SIX MILLION SIX HUNDRED


--------------------------------------------------------------------------------




 

SEVENTY THREE THOUSAND THREE HUNDRED EIGHTY FOUR AND 36/100 DOLLARS
($276,673,384.36) (“Purchase Money Note”).

(b) the balance of the Purchase Price shall be paid in cash on the Closing Date
(as hereinafter defined) by certified check drawn on a bank which is a member of
the New York Clearinghouse Association or wire transfer in immediately available
federal funds.”

3.             Ratification.  Except as modified and amended hereby, the
Agreement remains in full force and effect in accordance with its terms and is
hereby ratified and confirmed by Seller and Purchaser.

4.             Miscellaneous.

(a)           This Amendment supersedes any prior agreements or understandings
between the parties with respect to the subject matter hereof.

(b)           This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which, taken together, shall constitute
one and the same document.

2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.

 

 

SELLER:

 

 

 

 

 

 

 

 

 

 

 

1350 Mezzanine LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Barnett

 

 

 

 

Name:  Jason Barnett

 

 

 

 

Title:   Sr. E.V.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

 

 

 

SL Green Operating Partnership, L.P.,

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,

 

 

 

 

a Maryland Corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

 

 

 

Name:

Andrew S. Levine

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARENT:

 

 

 

 

 

 

 

 

 

 

SL Green Realty Corp.,

 

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

 

 

Name:  Andrew S. Levine

 

 

 

 

Title:   Executive Vice President

 

 

3


--------------------------------------------------------------------------------